297 Ga. 497
FINAL COPY

                   S15A0534. ROMANO v. THE STATE.


      HINES, Presiding Justice.

      On July 18, 1997, Joseph Victor Romano pled guilty to two charges of

malice murder and was sentenced to two concurrent terms of life in prison.

Romano then moved to withdraw his guilty pleas, and this Court affirmed the

trial court’s denial of that motion. See Romano v. State, 272 Ga. 238 (527 SE2d

184) (2000).

      On October 7, 2014, Romano filed in the trial court a motion for an out-

of-time appeal, which the trial court denied. As we have previously noted,

      [a]n out-of-time appeal is a judicial creation that serves as the
      remedy for a frustrated right of appeal. [Cit.] It is the means by
      which a criminal defendant who lost his right to direct appeal of his
      criminal conviction due to counsel's negligence, ignorance, or
      misinterpretation of the law may gain that appellate review. [Cit.]
      The denial of a motion for out-of-time appeal is directly appealable
      when the criminal conviction at issue has not undergone appellate
      review. [Cit.] Due to the very nature of an out-of-time appeal, it is
      not a remedy available to a criminal defendant whose conviction
      has been reviewed by an appellate court on direct appeal since that
      defendant is not entitled to a second direct appeal from his
      judgment of conviction. [Cits.] Since an out-of-time appeal is not
       available to one whose conviction has been affirmed on direct
       appeal, the denial of a motion for out-of-time appeal filed by such
       a defendant is not subject to direct appeal to the appellate courts.
       [Cit.]

Richards v. State, 275 Ga. 190, 191 (563 SE2d 856) (2002) (Punctuation and

footnote omitted.) Romano’s conviction was reviewed and affirmed on the

direct appeal of the denial of his motion to withdraw his guilty pleas, and thus

this appeal must be dismissed.1 Id. at 191-192. See also Jackson v. State, 273

Ga. 320 (540 SE2d 612) (2001).

       Appeal dismissed. All the Justices concur.




       1
          We note that the issues Romano sought to raise by his motion for an out-of-time appeal
appear to be identical to those addressed in his direct appeal. See Romano, supra. We also note that
Romano was represented by counsel in both the trial and appellate proceedings. Compare Trauth
v. State, 295 Ga. 874 (763 SE2d 854) (2014).

                                                 2
                           Decided July 6, 2014.

      Murder. Mitchell Superior Court. Before Judge Cato.

      Joseph V. Romano, pro se.

      Joseph K. Mulholland, District Attorney, Craig E. Miller, Assistant

District Attorney; Samuel S. Olens, Attorney General, Patricia B. Attaway

Burton, Deputy Attorney General, Paula K. Smith, Senior Assistant Attorney

General, for appellee.




                                     3